Fourth Court of Appeals
                               San Antonio, Texas
                                       May 2, 2022

                                   No. 04-22-00104-CV

                                 INTEREST OF J.M.T.

                From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019PA00140
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER
      The Appellee's Motion for Extension of Time to File Brief is hereby GRANTED.




                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of May, 2022.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court